TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00080-CV



Sunbelt Transformers, Inc., Appellant


v.


Thomas Jarolik, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT

NO. 184288-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant and appellee filed an agreed motion to vacate the trial court's judgment and
dismiss this appeal because they have settled all issues between them and no longer desire to pursue
this appeal.
	In accordance with the agreement of the parties, the judgment of the trial court is
vacated and this appeal is dismissed, with costs taxed against the party incurring same.  Tex. R. App.
P. 42.1(a)(2).

  
					Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Agreed Motion
Filed:   April 10, 2003